COURT OF APPEALS
SANDKE BRYAN MAKION                       FOURTH COURT OF APPEALS DISTRICT                           KErTH E. HOTTLE
 CHIEF JUSTICE                             CADENA-REEVES JUSTICE CENTER                              CLERK OF COURT
KAREN ANGELINI                                 300 DGLOKOSA. SUITE 3200
MARIALYN BARNARD                             SAN ANTONIO. TEXAS 78205-3037
REBECA C.MARTINEZ                           WWW.TXCOURTS.GOV/4THCOAJISPX                               TELEPHONE
PATRICIA 0. ALVAREZ                                                                                   (2101335-2635
Wl ELENA D. CHAPA
JASON PULL1AM                                                                                         FACSIMILE NO.
 JUSTICES                                                                                              (210)335-2762



                                                   April 28, 2015



        William G. Neumann. Jr.                                    J. Michael Myers
        Hagood & Neumann, L.L.P.                                   Naman Howell Smith & Lee, PLLC
        1520 E. Highway 6                                           10001 Reunion Place, Suite 600
        AIvin,TX 77511                                             San Antonio, TX 78216


        James M. Parker. Jr.
        Naman, Howell, Smith & Lee. PLLC
        10001 Reunion Place. Suite 600
        San Antonio. TX 78216



        RE:      Court of Appeals Number:      04-14-00620-CV
                 Trial Court Case Number:      26130
                 Style:                        Rosa Obrcgon Perez, Ricardo O. Perez, individually and as
                                               next Mend of Rosa Elia Perez, Maria Perez Jalomus. Juan
                                               Jose Perez, Julio Perez, Jr., and Fernando Perez v. The
                                               Goodycar Tire & Rubber Company


        Dear Counsel:


                 The above cause has been set for formal submission and orai argument before this Court
        on June 17, 2015, at 9:00 AM, before a panel consisting of Chief Justice Sandee Bryan Marion,
        Justice Reheca C. Martinez, and Justice Luz Elena D. Chapa,

                 Argument is limited to twenty (20) minutes to each side and ten (10) minutes rebuttal for
        the appellant. If you do not wish to present argument, you must notify this Court in writing
        within seven (7) days of receiving this notice.


                                                                Very truly yours.




                                                                Sandee Bryan Marion. Chief Justice